DETAILED ACTION
Election/Restriction
Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 November 2022.  Applicant's election with traverse of Species B is acknowledged.  The traversal is on the ground(s) that the examiner did not provide actual features that differentiate the distinct species.  This is not found persuasive because each of the embodiments shown for the indicated species are completely different, having no common structure.  The application also makes clear that each embodiment is different from one another, referring to them as “one example” (Figs. 11A and 11B in paragraph 98) and “another example” (for each of Figs. 12 and 13, in paragraphs 99 and 100).  Therefore, the examiner did not feel it was necessary to list specific details of the differences therebetween.  For the sake of argument, the embodiment of figures11A-B includes a hook and piston to push the beacon off the hook, Fig. 12 includes opposed gripping arms to clamp the beacon and Fig. 13 holds the beacon via magnetic force and may eject the beacon by reversing polarity of at least one electromagnet.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim refers to a “sequential order” but does not clarify what “sequence” is followed to create the claimed order (i.e. sequence as dropped by dry robot, sequence in order of distance from dock, sequence as identified by a user, etc.), which confuses the scope of the claim.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim appears to only define an intended use of the deep cleaning robot, but does not link the operation to any structure (i.e. includes programmed memory, controlled by external controller, etc.) to necessitate the function as part of the structure of the claim device.  Additionally, because the claim does not define what “sequence” is being referred to, any order in which the deep cleaning operates may be considered a “sequential order”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hargermarck (WO 2017/036532) in view of Strazisar et al. (2018/0092499; filing date 5 October 2016), Mori (JP 2007-82639A) and Dooley et al. (2015/0128996).
Hargermarck discloses an autonomous floor cleaning system comprising a pair of robots, with the first robot (10) being a standard dry vacuuming robot for removing debris from a surface, having a drive system for moving the vacuum and a controller for controlling the second robot for cleaning areas that may not be accessed by the first robot with the second robot including a drive system and controller for controlling operation (at least partially controlled by internal controls and receiving controlling input from the first robot), and Hargermarck teaches that the secondary robot may alternatively perform a different function, including floor washing (Page 5, lines 25-28).  Therefore, it would have been obvious to one of ordinary skill in the art for the optional alternative function of the second robot to include cleaning liquid storage, to be applied to the surface and the ability to collect the cleaning liquid along with dirty liquid from the surface, similar to the known floor washing robot taught by Dooley.  However, Hargermarck fails to disclose a stain sensing system or a beacon deployment system for deploying a beacon at the location of the stain. Strazisar discloses a similar automated floor cleaning system, also including first and second robots, with the first robot including a stain sensing system (camera 306 on robot functioning as part of stain/mess sensing system; “dirty” meaning stained or soiled in paragraph 0042) to detect a stain and direct a secondary robot having a different type of cleaning function (paragraph 0043) to the detected stain for cleaning, including wet cleaning.  Additionally, Mori teaches a similar system having a wet/stain cleaning robot that may be directed to a stain by a user positioned beacon that emits a radio signal to direct the robot to the location.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the first (master) robot of Hargermarck with a similar stain detecting system to detect stains or spills during normal/dry vacuum cleaning of the floor, and also to provide the first robot with the additional function of holding and releasing a radio beacon as taught by Mori, being obvious to automate a manual function disclosed by the prior art (see MPEP 2144.04, section III), to provide the master robot with the additional function of leading the slave robot to a location of a detected stain to be cleaned, to direct the slave robot to the stain or spill for cleaning with the alternative cleaning functions to provide an automated cleaning of both dry material (by standard vacuum robot) and to clean spills or stains with the secondary robot, while also allowing a user to still manually position a beacon to direct the secondary robot to a stain when needed or when undetected by the master robot or when outside of the master robot’s cleaning area (thus maintaining manual operation when desired but also functioning automatically).  
Regarding claim 2, a major function of the stain sensing system disclosed by Strazisar includes determining if the stain is a liquid, such that the system of Strazisar is considered to include a wet mess sensor of some type and the cameras disclosed by Strazisar (disclosed as IR) are considered to be equivalent to a color spectrum image sensor and IR dirt sensors.  
Regarding claims 6 and 14, because it is very well-known in the art and very likely for any given area to have more than one stained or soiled area, it further would have been obvious to provide the first robot with more than one beacon, to allow the robot to mark more than one area needing attention from the secondary robot by deploying a set of beacons.  
Regarding claim 7, the primary robot would inherently require some form of beacon retainer to maintain the beacon on the robot until it is desired to place the beacon on the stained floor surface.  
Regarding claim 9, it further would have been obvious for some form of basic mechanical gripper be provided to the primary robot, to allow for retaining of the beacon, as discussed supra, wherein nearly any mechanical gripping device may be considered to be a clamp, defined as “any of various instruments or appliances having parts brought together for holding or compressing something”1.  For example, Berg (NL 1033591) provides a gripping device for a robot in the form of a clamping arm (22) for gathering and releasing objects.  
Regarding claims 11-13, Hargermarck further discloses that the master robot may provide wireless commands to the slave robot to provide cleaning functions (Pg. 3, lines 20-28), discloses radio frequency as an optional communication means (Pg. 10, lines 10-16).  Additionally, Strazisar discloses that the stain detecting system may also detect the type of stain and floor type to further determine what type of cleaning process may be most effective to clean the determined dirty area.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the stain detection system with a similar capability to determine stain type and floor surface to more effectively control the robots to provide the necessary cleaning process. 
Regarding claim 15, as discussed supra, the claim fails to clarify what the “sequential order” is, such that any order in which the secondary robot cleans the plural marked stains may be considered to be a sequential order.  
Regarding claims 17-20, as discussed supra, Hargermarck discloses that the first cleaner may be a dry vacuum cleaner and the second may be a wet cleaner, wherein the dry cleaner includes a suction fan (20), and will obviously includes a suction path and suction nozzle (any structure through which debris is collected) to function as intended, and the examiner hereby takes official notice that it is well known in the art for robotic floor washing device to include a fluid delivery system including fluid storage and fluid delivery components, as well as a fluid recovery system for removing and storing cleaning fluid and debris from the surface to provide typical washing functions of applying cleaner and then removing excess cleaner to prevent slippery surfaces or residue left from dried cleaner.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hargermarck (WO 2017/036532) in view of Strazisar et al. (2018/0092499; filing date 5 October 2016), Mori (JP 2007-82639A) and Dooley et al. (2015/0128996) as applied to claim 1 and further in view of Harwig et al. (2006/0293794).
The combination of Hargermarck, Strazisar and Mori, provides the control and stain detection system, and Mori teaches radio communication between the beacons and the robot, but fails to specifically disclose RFID beacons.  Harwig discloses a similar cleaning robot that receives information from markers positioned around the room and Harwig teaches that the markers are preferred to be RFID markers that provide information regarding location and distance from the marker, with the robot including an RFID reader (paragraph 62), to allow the robot to control navigation and cleaning functions.  Therefore, it further would have been obvious to provide the radio transmission from the beacon in the form of an RFID tag and to provide the robot(s) with an RFID reader to allow communication with the tag, as taught by Harwig, to provide the desired navigation information, as required by Mori, with a known means in the art.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10, 602, 898 (parent application). This is a statutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hackert et al. (2018/0361569) discloses a similar autonomous robot cleaning system as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        1 December 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Clamp.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/clamp. Accessed 1 Dec. 2022.